Exhibit No. 28(g)(3) NEW CENTURY PORTFOLIOS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 1st day of March, 2013 to the Custody Agreement, dated as of February 19, 2009, (the "Agreement"), is entered into by and between NEW CENTURY PORTFOLIOS, a Massachusetts business trust (the “Trust”), (the “Company”), and U.S. BANK, N.A., a national banking association (the “Custodian”) RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds of the Agreement; WHEREAS, Article XVI, Section 16.2 of the Agreement allows for an amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. NEW CENTURY PORTFOLIOS U.S. BANK, N.A. By: /s/ Nicole M. Tremblay By: /s/ Michael R. McVoy Name: Nicole M. Tremblay, Esq. Name: Michael R. McVoy Title: President, Chief Compliance Officer Title: Senior Vice President 1 Amended Exhibit C to the Custody Agreement with New Century Portfolios Fund Names Separate Series of New Century Portfolios Name of Series New Century Capital Portfolio New Century Balanced Portfolio New Century Alternative Strategies Portfolio New Century International Portfolio 2
